IN THE SUPREME COURT OF THE STATE OF NEVADA


                U.S. BANK NATIONAL ASSOCIATION,                         No. 69457
                AS TRUSTEE IN TRUST FOR THE
                REGISTERED HOLDERS OF
                CITIGROUP MORTGAGE LOAN
                TRUST, ASSET-BACKED PASS-
                                                                              FILED
                THROUGH CERTIFICATES, SERIES                                   JUN 2 7 2016
                2005-HE3; AND NATIONAL DEFAULT
                SERVICING CORPORATION, A                                 ci.Ep.g..5.,LatmEEmia,„
                FOREIGN CORPORATION,                                     BY
                                                                              CHIEF CEPIPTCL
                                   Appellants,
                               vs.
                RJRN HOLDINGS, LLC, A NEVADA
                LIMITED LIABILITY COMPANY,
                                   Respondent.

                                      ORDER DISMISSING APPEAL

                            This is an appeal from a November 5, 2015, findings of fact,
                conclusions of law, and order, and from a December 10, 2015, judgment.
                Eighth Judicial District Court, Clark County; James Crockett, Judge.
                            When our initial review of the docketing statement revealed a
                potential jurisdictional defect, we ordered appellants to show cause why
                this appeal should not be dismissed for lack of jurisdiction. Specifically, it
                was not clear whether the counterclaims against Spring Mountain Ranch
                Master Association and Nevada Association Services or the counterclaim
                for unjust enrichment were resolved such that the district court order or
                judgment was appealable as a final judgment under NRAP 3A(b)(1).               See
                Lee v. GNLV, Corp., 116 Nev. 424, 426, 996 P.2d 416, 417 (2000).
                            In response to our order, appellant has submitted a copy of a
                stipulation resolving the counterclaims against Spring Mountain Ranch
                Master Association and Nevada Association Services.             Appellants also
SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                                                    kip - 7aff)
                assert that the counterclaim for unjust enrichment was dismissed in the
                November 5, 2015, findings of fact and conclusions of law. But that order
                did not resolve the unjust enrichment claim. Instead, it granted
                respondent's motion for summary judgment, which did not request
                summary judgment with respect to thefl unjust enrichment claim, and
                denied appellants' motion for summary judgment and request for a
                continuance. Accordingly, appellants fail to demonstrate that the
                counterclaim for unjust enrichment was resolved in the district court and
                thus that the challenged order and judgment are appealable under NRAP
                3A(b)(1). We conclude that we lack jurisdiction and
                           ORDER this appeal DISMISSED.




                                        Hardesty



                Saitta
                                                             A   defIA. Cup
                                                         Pickering
                                                                                    J.




                cc: Hon. James Crockett, District Judge
                     Wright, Finlay & Zak, LLP/Las Vegas
                     The Law Office of Mike Beede, PLLC
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                    2